DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, and 6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 8,176,685 (“May”).
Considering Claim 1: May teaches a protective sheet made from a blend of ethylene vinyl acetate (“EVA”) and polyethylene (“PE”).  (May, col 1, lines 19-27).  May teaches that the blend has “excellent adhesive properties” and that the “EVA imparts a tactile or adhesive property to the protective sheet.”  (Id. col 2, lines 23-35).  May teaches that the protective sheet has “flexibility and drapability.”  (Id. col 3, lines 33-37; Figures 2 and 6).  May teaches that the protective sheet is a single layer with a top surface and a bottom surface.  (Id. Figure 5; col 5, lines 21-23).
According to the present specification at ¶¶ 0062-0063, PE is one of the polymer suitable in the blend of the present invention.  The present specification does not appear to specify whether the PE functions as the “first polymeric material” that supports adhesion of the solidified form of a liquid or the “second polymeric material” that supports adhesion to a surface.  Accordingly, one of ordinary skill in the art would reasonably expect that PE meets both of these requirements.  May teaches that the protective sheet is a drop cloth.  (Id. col 2, lines 8-9).

	With respect to the “providing” step of claim 1, May teaches that the protective sheet is produced by extruding a molten mixture of the blend.  (Id. col 4, lines 12-20).
Considering Claim 2: May teaches that the protective sheet is produced by extruding a molten mixture of the blend.  (May, col 4, lines 12-20).
Considering Claim 6: May teaches that the protective sheet is used to protect against paint.  (May, col 3, lines 42-45).
Claims 7-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 8,176,685 (“May”).
Considering Claims 7 and 8: May teaches a protective sheet made from a blend of ethylene vinyl acetate (“EVA”) and polyethylene (“PE”).  (May, col 1, lines 19-27).  May teaches that the blend has “excellent adhesive properties” and that the “EVA imparts a tactile or adhesive property to the protective sheet.”  (Id. col 2, lines 23-35).  May teaches that the protective sheet has “flexibility and drapability.”  (Id. col 3, lines 33-37; Figures 2 and 6).  May teaches that the protective sheet is a single layer with a top surface and a bottom surface.  (Id. Figure 5; col 5, lines 21-23).
According to the present specification at ¶¶ 0062-0063, PE is one of the polymer suitable in the blend of the present invention.  The present specification does not appear to specify whether the PE functions as the “first polymeric material” that supports a “first aspect” or a “second polymeric material” that supports a “second aspect.”  Accordingly, one of ordinary skill in the art would reasonably expect that PE meets both of these requirements.  May teaches that the protective sheet is a drop cloth.  (Id. col 2, lines 8-9).

Considering Claim 9: May teaches that the protective sheet is used to protect against paint.  (May, col 3, lines 42-45).
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,176,685 (“May”) as applied above to claim 1, and further in view of Farkhondeh Hemmati et al., Effects of Organoclay on the Compatibility and Interfacial Phenomena of PE/EVA Blends with UCST Phase Behavior, Polymer Composites, 2014, page 2329-42 (“Hemmati”).
Considering Claim 3: The teachings of May are discussed above with respect to the anticipation rejection of claim 1.
May does not appears to teach that the PE–EVA blend contains nanoparticles to achieve one of the effects recited by claim 3.  However, Hemmati teaches adding nanoclay to a PE–EVA blend and that such an addition has a compatibilization affect and achieves “finer biphasic morphologies.”  (Hemmati, Abstract; 2341, first column, Concluding Remarks).  The nanoclay of Hemmati reads on the nanoparticles of claim 3.  May is analogous art because it is directed to the same field of endeavor as the claimed invention, namely drop cloths for painting.  Hemmati is analogous art because it is Id. 2341, first column, Concluding Remarks).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,176,685 (“May”) as applied above to claim 1, and further in view of A. Mengual, PE-g-MA, PP-g-MA and SEBS-g-MA Compatibilizers Used in Material Blends, 13 Procedia Manufacturing 321 (2017) (“Mengual”).
Considering Claim 4: The teachings of May are discussed above with respect to the anticipation rejection of claim 1.
	May does not appears to teach that the PE–EVA blend contains a compatibilizing agent.  However, Mengual teaches that PE-g-MA is known in the art as a compatibilizer in a mixture of two materials and to improve the properties of a base compound.  (Mengual, Abstract; 324).  Mengual teaches that it is known in the art to use PE-g-MA compatibilizer in HDPE/EVA blends.  (Id. 324).  The PE-g-MA of Mengual reads on the graft copolymer compatibilizing agent of claim 4.  May is analogous art because it is directed to the same field of endeavor as the claimed invention, namely drop cloths for painting.  Mengual is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely the selection of additives for a polymeric blend to achieve desired properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the PE-g-MA to the PE–EVA blend of May, and the motivation to have done would have been, as Mengual suggests, to either improve the properties of the PE–EVA blend or to compatibilizer the two polymers in the blend.  (Id. Abstract; 324).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,176,685 (“May”) as applied above to claim 1, and further in view of US Pat. 6,911,407 (“Sherrod”).
Considering Claim 5: The teachings of May are discussed above with respect to the anticipation rejection of claim 1.
	May further teaches that a layer of absorbent material may be added to the protective sheet.  (May, col 4, lines 5-9).
May does not teach that the absorbent material is a super-absorbent polymer or that it is incorporated into the PE–EVA blend.  However, Sherrod teaches an absorbent article that may be a painter’s drop cloth that contains a superabsorbent material that is a salt of poly(acrylic acid).  (Sherrod, Abstract; col 5, line 33, to col 6, line 6).  This polymeric superabsorbent of Sherrod reads on the super-absorbent polymer of claim 5.  May and Sherrod are analogous art because they are directed to the same field of endeavor as the claimed invention, namely drop clothes for painting.  It would have been obvious to one of ordinary skill in the art to use the polymeric superabsorbent of Sherrod as the absorbent material in the protective sheet of May, and the motivation do have done so would have been that Sherrod teaches that such an absorbent is suitable for use in a painter’s drop cloth.  (Id.).  Additionally, it would have been obvious to one of ordinary skill the art to incorporate the absorbent material into the protective sheet itself rather than as a separate layer, and the motivation to have done so would have been that this would be the simplest way of incorporating the absorbent into the protective sheet of May because it would entail adding another material to the pre-existing PE–EVA blend rather than forming another layer which would entail at least one additional step.






Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,176,685 (“May”) as applied above to claim 7, and further in view of Farkhondeh Hemmati et al., Effects of Organoclay on the Compatibility and Interfacial Phenomena of PE/EVA Blends with UCST Phase Behavior, Polymer Composites, 2014, page 2329-42 (“Hemmati”).
Considering Claims 10 and 11: The teachings of May are discussed above with respect to the anticipation rejection of claim 7.
May does not appears to teach that the PE–EVA blend contains nanoparticles to achieve one of the effects recited by claim 10.  However, Hemmati teaches adding nanoclay to a PE–EVA blend and that such an addition has a compatibilization affect and achieves “finer biphasic morphologies.”  (Hemmati, Abstract; 2341, first column, Concluding Remarks).  The nanoclay of Hemmati reads on the nanoparticles of claims 10 and 11.  May is analogous art because it is directed to the same field of endeavor as the claimed invention, namely drop cloths for painting.  Hemmati is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely the selection of additives for a polymeric blend to achieve desired properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the nanoclay of Hemmati to the PE–EVA blend of May. The motivation to have done so would have been to improve the compatibilization of the blend, as suggested by Hemmati.  (Id. 2341, first column, Concluding Remarks).
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,176,685 (“May”) as applied above to claim 7, and further in view of A. Mengual, PE-g-MA, PP-g-MA and SEBS-g-MA Compatibilizers Used in Material Blends, 13 Procedia Manufacturing 321 (2017) (“Mengual”).
Considering Claim 12: The teachings of May are discussed above with respect to the anticipation rejection of claim 7.
May does not appears to teach that the PE–EVA blend contains a compatibilizing agent.  However, Mengual teaches that PE-g-MA is known in the art as a compatibilizer in a mixture of two materials and to improve the properties of a base compound.  (Mengual, Abstract; 324).  Mengual teaches that it is known in the art to use PE-g-MA compatibilizer in HDPE/EVA blends.  (Id. 324).  The PE-g-MA of Mengual Id. Abstract; 324).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,176,685 (“May”) as applied above to claim 7, and further in view of US Pat. 6,911,407 (“Sherrod”).
Considering Claim 13: The teachings of May are discussed above with respect to the anticipation rejection of claim 7.
	May further teaches that a layer of absorbent material may be added to the protective sheet.  (May, col 4, lines 5-9).
May does not teach that the absorbent material is a super-absorbent polymer or that it is incorporated into the PE–EVA blend.  However, Sherrod teaches an absorbent article that may be a painter’s drop cloth that contains a superabsorbent material that is a salt of poly(acrylic acid).  (Sherrod, Abstract; col 5, line 33, to col 6, line 6).  This polymeric superabsorbent of Sherrod reads on the super-absorbent polymer of claim 13.  May and Sherrod are analogous art because they are directed to the same field of endeavor as the claimed invention, namely drop clothes for painting.  It would have been obvious to one of ordinary skill in the art to use the polymeric superabsorbent of Sherrod as the absorbent material in the protective sheet of May, and the motivation do have done so would have been that Sherrod teaches that such an absorbent is suitable for use in a painter’s drop cloth.  (Id.).  Additionally, it would have been obvious to one of ordinary skill the art to incorporate the absorbent material into the protective sheet itself rather than as a separate layer, and the motivation to have done so would have been that this would be the simplest way of incorporating the absorbent into the protective sheet of May because it would entail adding another material to the pre-
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US Pat. 9,482,022 (“Aronoff”) teaches a drop cloth having at least three separate layers.  (Aronoff, col 5, lines 45-58; Figure 3A).  US 2007/0275209 (“Netravali”) teaches a skid-resistant protective sheet that is made from a base plastic sheet that incorporates an elastomeric skid-resistant material.  (Netravali, ¶¶ 0053, 0056-0057, 0032).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767